
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 416
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Lewis of Georgia
			 (for himself, Mr. Markey of
			 Massachusetts, Ms.
			 Bordallo, Ms. Lee of
			 California, Mr. Davis of
			 Illinois, Mr. Honda,
			 Ms. Matsui,
			 Mr. Moran of Virginia,
			 Mr. Grijalva,
			 Ms. Jackson-Lee of Texas, and
			 Mr. Rangel) submitted the following
			 resolution; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should become an international human
		  rights leader by ratifying and implementing certain core international
		  conventions.
	
	
		Whereas the United States has played a leading role in
			 developing global human rights standards since the country's inception;
		Whereas the United States Bill of Rights, the first ten
			 amendments to the U.S. Constitution, are among the guiding principles which
			 helped develop the Universal Declaration of Human Rights;
		Whereas Eleanor Roosevelt, wife of President Franklin
			 Delano Roosevelt, led the United States delegation and the United Nations (UN)
			 in drafting the Universal Declaration of Human Rights;
		Whereas, December 10, 2008, marked the 60th anniversary of
			 the Universal Declaration of Human Rights;
		Whereas the United Nations General Assembly also adopted
			 the International Covenant on Economic, Social and Cultural Rights and the
			 International Covenant on Civil and Political Rights in 1966;
		Whereas the world celebrated the 201st anniversary of the
			 abolition of the transatlantic slave trade on May 1, 2008;
		Whereas, on January 1, 2008, the United States recognized
			 the 145th anniversary of the Emancipation Proclamation;
		Whereas the United States continues to make legislative
			 amendments that improve the rights of all Americans; these include the 13th
			 Amendment in 1865, the Civil Rights Act of 1866, the 14th Amendment, the 19th
			 Amendment, the Social Security Act of 1935, the Fair Labor Standards Act of
			 1938, the Housing Act of 1949, the Equal Pay Act of 1963, the Civil Rights Act
			 of 1964, the Voting Rights Act of 1965, the Elementary and Secondary Education
			 Act of 1965, the Age Discrimination in Employment Act of 1967, the
			 McKinney-Vento Homeless Assistance Act of 1987, the Civil Rights Restoration
			 Act of 1988, the Americans with Disabilities Act of 1990, the Civil Rights Act
			 of 1991, and the Voting Rights Act Reauthorization of 2006;
		Whereas the development of human and civil rights
			 standards and protections requires constant review and attention;
		Whereas the UN Millennium Development Goals set forth a
			 fifteen-year plan to combat poverty, hunger, disease, illiteracy, environmental
			 degradation and discrimination;
		Whereas there are as many as 27 million people around the
			 world who remain enslaved;
		Whereas the United States has supported the adoption of
			 the Universal Declaration of Human Rights in the UN General Assembly and has
			 ratified significant international human rights treaties that include the
			 International Conventions on the Elimination of Racism and Discrimination, on
			 the Prevention and Punishment of the Crime of Genocide, and against Torture and
			 other Cruel, Inhuman or Degrading Treatment or Punishment and the International
			 Covenant on Civil and Political Rights;
		Whereas the United States has ratified two of the eight
			 fundamental conventions outlined by the International Labor
			 Organization (ILO) including the Abolition of Forced Labour, and the
			 Prohibition and Immediate Action for the Elimination of the Worst Forms of
			 Child Labour;
		Whereas the United States has also ratified the Optional
			 Protocol to the Convention on the Rights of the Child on the Sale of Children,
			 Child Prostitution and Child Pornography, and the Optional Protocol to the
			 Convention on the Rights of the Child on the Involvement of Children in Armed
			 Conflicts;
		Whereas the United States is expected to be a regional and
			 global leader in the international civil and human rights movement; and
		Whereas the United Nations headquarters are located in New
			 York City, and the Organization of American States is headquartered in
			 Washington, DC: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States
			 recommits to fighting discrimination, xenophobia, human and civil rights abuses
			 in both domestic and foreign policy;
			(2)the United States reaffirms its commitment
			 to the Universal Declaration of Human Rights;
			(3)the United States should give thorough
			 review to domestic policy and legislative proposals that would improve the
			 economic, social, political, cultural, and civil rights and lives of
			 marginalized communities within the United States;
			(4)the United States
			 Senate should give its advice and consent to the ratification of the UN
			 Covenant on Economic, Social and Cultural Rights, the UN Convention on the
			 Elimination of All Forms of Discrimination Against Women and its Optional
			 Protocol, the UN Convention on the Rights of the Child, the UN Convention on
			 the Rights of Persons with Disabilities and its Optional Protocol, the UN
			 Convention for the Protection of All Persons from Enforced Disappearance, the
			 First Optional Protocol to the UN Covenant on Civil and Political Rights and
			 the Optional Protocol to the UN Convention Against Torture and other Cruel,
			 Inhuman or Degrading Treatment or Punishment;
			(5)the United States
			 Senate should give its advice and consent to the ratification of the ILO
			 Convention on Forced or Compulsory Labour, the ILO Convention on Freedom of
			 Association and Protection of the Right to Organise, the ILO Convention on the
			 Right to Organise and Collective Bargaining, the ILO Convention on Equal
			 Remuneration, the ILO Convention on Discrimination in Respect of Employment and
			 Occupation, and the ILO Convention on the Minimum Age for Admission to
			 Employment;
			(6)the United States
			 should fully support the Inter-American human rights system, especially
			 hemispheric conventions regarding the rights of all persons, women, children,
			 the disabled, marginalized communities, and the right to freedom of expression;
			 and
			(7)it is the policy
			 of the United States to oppose slavery, torture, racism, discrimination, and
			 xenophobia in all forms.
			
